 Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.1 Page 1 of 14



 1   Hayley Ditter                                                      Jun 04 2020
     In Pro Per
 2
     9750 Miramar Road, Suite 225                                         s/ vanessac
 3   San Diego, CA 92126
     Telephone:(858) 204-2193
 4
     Facsimile: (858) 292-0100
 5   Emails:    hayleyditter@gmail.com
 6
     Plaintiff, In Pro Per
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   HAYLEY DITTER,                                Case No. '20CV1028 DMS WVG
12                                                 COMPLAINT FOR DAMAGES AND
                      Plaintiff,                   INIBNCTIVE RELIEF FOR
13                                                 VIOLATIONS OF THE AMERICANS
                                                   WITH DISABILITIES ACT OF 1990, 42
14                                                 U.S.C. § 12101, ET SEQ.;
             v.                                    CALIFORNIA'S FAIR EMPLOYMENT
15                                                 AND HOUSING ACT, CAL. GOV'T
                                                   CODE§ 12940, ET SEQ.; CIVIL
16                                                 RIGHTS ACT OF 1964. 42 U.S.C. § 2000
     JEWISH COMMUNITY CAMP AND                     AND CALIFORNIA'S UNFAIR
17   RETREAT CENTER, INC.                          BUSINESS PRACTICES ACT, CAL.
     dba CAMP MOUNTAIN CHAI, and                   BUS. & PROF. CODE§ 17200, ET SEQ.
18
     DOES 1-5, inclusive                           DEMANDFOR.ruRYTRIAL
19
20                    Defendant.

21
22
23                                  NATURE OF TffiS ACTION

24           I.       Plaintiff Hayley Ditter brings this suit against Defendant Jewish

25   Community Camp and Retreat Center, Inc. dba Camp Mountain Chai ("CMC"), and

26   DOE Defendants (collectively, "Defendants"). This is an action for relief from

27   Defendants' violations of the civil rights of Plaintiff Ditter. These violations, which

28   are more particularly alleged herein, include discrimination, failure to reasonably

     (00600551.DOC)                               1
                                              COMPLAINT
     Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.2 Page 2 of 14



 1       accommodate and failure to engage in the interactive process as required by the
 2       Americans with Disabilities Act of 1990 (ADA), California's Fair Employment and
 3       Housing Act (FEHA), and unlawful business practices in violation of California's
 4       Unfair Business Practices Act.
 5                 2.     Plaintiff is an individual with a disability. Plaintiff applied for
 6       employment with Defendants and was qualified to perform her job duties with or
 7       without reasonable accommodation.
 8                 3.     Plaintiff seeks declaratory and injunctive relief, compensatory, general,
 9       and punitive damages, reasonable attorneys' fees and costs, as well as other
10       appropriate relief as determined by this court, for Defendants' violations of her
11       rights.
12                                      JURISDICTION AND VENUE
13                 4.     This court has jurisdiction over the subject matter pursuant to 28 U.S.C.
14       § 13 31. This is an action arising under the Americans with Disabilities Act, 42
15       U.S.C. § 12101, et seq.
16                 5.     This court has supplemental jurisdiction over the related state law
17       claims pursuant to 28 U.S.C. § 1367(a). Plaintiffs claims pursuant to the FEHA and
18       the California Unfair Business Practices Act are related, as all of Plaintiffs claims
19       share common operative facts. Resolving all state and federal claims in a single
20       action serves the interests of judicial economy, convenience and fairness to the
21       parties.
22                 6.     The Southern District of California has personal jurisdiction over
23       Defendants. Defendants are qualified with the California Secretary of State to do
24       business and is doing business in California, and in this Southern District of
25       California, and many of the acts complained of occurred in this State and District and
26       gave rise to the claims alleged.
27       Ill
28       Ill
         [00600551.DOC}                                   2
                                                   COMPLAINT
 Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.3 Page 3 of 14



 1           7.       Venue is proper in the Southern District of California pursuant to 28
 2   U.S.C. § 139l(b), because the events giving rise to Plaintiffs claims occurred in this
 3   District. Among other things, Defendants transact business in this District, maintains
 4   their main office in this District and employed Plaintiff and others in this District. In
 5   addition, Defendants unlawfully discriminated against Plaintiff in the Southern
 6   District of California.
 7                                             PARTIES
 8           8.        Plaintiff Hayley Ditter is a person with a disability under Title I of the
 9   ADA and the FEHA. Plaintiff also has a record of disability within the meaning of
10   state and federal disability nondiscrimination laws. Plaintiff is informed and
11   believes, and thereon alleges, that Defendants were aware of her disability and
12   regarded her as disabled within the meaning of state and federal disability
13   nondiscrimination laws.
14           9.       Plaintiff is an otherwise qualified person within the meaning of state
15   and federal disability nondiscrimination laws, including the ADA and FEHA.
16           10.      At all times relevant to this complaint, Defendant Jewish Community
17   Camp and Retreat Center, Inc. has had at least 15 employees. Defendant is a
18   covered entity or employer within the meaning of Title I of the ADA and FEHA.
19           11.      Defendants DOES 1-5, inclusive, are sued herein under fictitious names.
20   Their true names and capacities are unknown to Plaintiff. When their true names and
21   capacities are ascertained, Plaintiff will amend this Complaint by inserting their true
22   names and capacities herein. Plaintiff is informed, believes, and thereon alleges that
23   each of the fictitiously named Defendants is responsible in some manner for the
24   occurrences herein alleged, and that Plaintiffs damages herein alleged were
25   proximately caused by such Defendants.
26           12.      Plaintiff is informed, believes, and thereon alleges that each of the
27   Defendants herein was, at all times relevant to this action, the agent, employee,
28   representative partner, and/or joint venture of the remaining Defendants and was
     (00600551.DOC}                               3
                                              COMPLAINT
     Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.4 Page 4 of 14



 1       acting within the course and scope of that relationship. Plaintiff is further informed,
 2       believes, and thereon alleges that each of the Defendants herein gave consent to,
 3       ratified, and authorized the acts alleged herein to the remaining Defendants. Each of
 4       the Defendants is jointly and severally liable to Plaintiff.
 5                          EXHAUSTION OF ADMINISTRATIVE REMEDIES
 6                13.       In April 2019, Plaintiff Ditter filed a Charge of Discrimination with the
 7       California Department of Fair Employment and Housing ("DFEH"). The charge was
 8       cross-filed with the U.S. Equal Employment Opportunity Commission ("EEOC").
 9                14.       Upon Plaintiff's request, the EEOC issued a Right-to-Sue on or around
10       March 4, 2020 which was received several days later. This action was filed within 90
11       days of PlaintiffDitter's receipt of her EEOC Right-to-Sue letter.
12                           FACTS COMMON TO ALL CAUSES OF ACTION
13                15.       Plaintiff Ditter was a camper at Camp Mountain Chai from 2012 to
14       2016. Camp Mountain Chai was aware that Plaintiff Ditter was a camper with a
15       disability because the information was fully disclosed on her camper applications
16       each year. As a camper, Plaintiff was required to surrender all medications to the
17       camp nurse and list all treating physicians and diagnosis.
18                16.       In the Summer 2018, Plaintiff successfully applied for and completed a
19       Staff in Training ("SIT") program with Camp Mountain Chai. Again, Plaintiff was
20       required to disclose her disability diagnosis in the SIT program application.
21                 17.      The SIT Program was a five (5) week training program designed to
22       teach the oldest campers the skills they need to become future staff. Although
23       Plaintiff was technically a camper, she was also partially compensated for her
24       services in providing programming for the younger campers at the end of the
25       program. Camp Mountain Chai paid each of the SITs who successfully completed
26       the training program $500 for their services.
27       Ill
28       Ill
         {006005 51. DOC}                               4
                                                    COMPLAINT
     Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.5 Page 5 of 14



 1               18.      Camp Mountain Chai literature states that upon successful completion
 2       of the SIT program a job applicant will receive priority hiring the following summer
 3       as a counselor.
 4               19.      Plaintiff Ditter was encouraged to apply to be a camp counselor with
 5       Camp Mountain Chai for the Summer of 2019. Her SIT Supervisor, Kianna Pitegoff,
 6       told Plaintiff she would make an excellent counselor and strongly urged her to apply
 7       the following year. Furthermore, CMC sent her at least four (4) emails reminding her
 8       to apply for the summer position between September 2018 to December 2018. She
9        was also asked to work as a counselor for Camp Mountain Chai' s weekend Winter
10       Camp in December 2018. There were absolutely no concerns expressed to Plaintiff
11       regarding her ability to work as a camp counselor.
12               20.      Plaintiff Ditter applied for the summer staff position in early December
13       2018. She interviewed for the position in early January 2019 with Assistant Camp
14       Director, Rachel Shyloski.
15               21.      On January 18, 2019, Plaintiff received an email that she was being
16       denied employment and would not be selected as a camp counselor for Summer
17       2019.
18               22.      On or about January 22, 2019, Plaintiff and Ms. Shyloski had a
19       telephone call to discuss why she was not selected for the counselor position. During
20       that call, Ms. Shyloski raised a concern with Plaintiffs need for "downtime" when
21       overstimulated. This was the first time concerns were ever raised regarding any
22       issues with overstimulation.
23               23.      Ms. Shyloski then spoke with Plaintiffs mother, Deborah Ditter. (It
24       should be noted that Plaintiff was still a minor until May 2019.) While neither
25       Plaintiff nor her mother contend that accommodations were necessary for her to
26       fulfill the essential job duties of the camp counselor position, Deborah Ditter
27       suggested possible reasonable accommodations for Camp Mountain Chai to
28       consider. Deborah Ditter requested that Camp Mountain Chai reconsider its decision
         {00600551.OOC}                               5
                                                  COMPLAINT
     Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.6 Page 6 of 14



 1      to deny Plaintiff employment. Deborah Ditter then confirmed the conversation she
 2      had with Ms. Shyloski and reiterated the request for accommodations in an email
 3       dated January 23, 2019.
 4               24.      On February 4, 2019, Deborah Ditter had a follow-up telephone call
 5      with Ms. Shyloski and Mr. Dan Baer, the Camp Director. During that conversation,
 6      Mr. Baer raised an additional concern that Plaintiff had "a slower reaction time" than
 7       other applicants. He confirmed that Plaintiff was qualified for the position as
 8       counselor but stated that these concerns outweighed her training and qualifications.
 9      Mr. Baer denied Plaintiff employment and encouraged her to apply again the
10       following summer. Mr. Baer was not willing to discuss any accommodations.
11               25.      Plaintiff filed her DFEH Complaint on April 10, 2019, and Defendant
12       filed an untimely Response around June 25, 2019. In response to Plaintiffs DFEH
13       Complaint, the Defendants made numerous additional allegations against the
14       Plaintiff. This was the first time any of these allegations or concerns were ever raised
15       with the Plaintiff Their reasons for not hiring Plaintiffkept changing and none of
16       their reasons were consistent with her SIT evaluation and job performance.
17
18
                                       FIRST CLAIM FOR RELIEF
19
                                          Disability Discrimination
20                                  Americans with Disabilities Act of 1990
                                          42 U.S.C. § 12101, et seq.
21
22               26.      Plaintiff alleges and incorporates by reference the allegations in the
23       preceding paragraphs.

24               27.      The ADA prohibits an employer from discriminating "against a
25       qualified individual on the basis of disability in regard to job application procedures,
26       the hiring, advancement. .. other terms, conditions, and privileges of employment."

27       42 U.S.C. § 12112(a).

28               28.      At all times relevant herein, Plaintiff was and is a qualified individual
         (00600551.DOC}                                  6
                                                  COMPLAINT
 Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.7 Page 7 of 14



 1   with a disability and able to perform all the essential functions of the position sought,
 2   with or without accommodation.
 3           29.      In violation of Plaintiffs rights under the ADA, to be free from
 4   disability-based discrimination in hiring, advancement and employment, Defendants
 5   declined to hire Plaintiff Ditter for the counselor position because of her disability.
 6           30.      As a direct and proximate result of these unlawful acts, Plaintiff has
 7   suffered and continue to suffer lost wages, benefits, and other compensation, in an
 8   amount to be proven at trial.
 9           31.      As a further proximate result of these unlawful acts, Plaintiff has
10   suffered and continues to suffer injuries, including emotional injuries.
11           32.      Plaintiff is entitled to compensatory damages, lost wages and benefits,
12   declaratory and injunctive relief, attorneys' fees and costs, and other appropriate
13   relief as determined by this court.
14           33.      Def~ndants' unlawful actions were intentional, willful, malicious,
15   and/or done with reckless disregard to Plaintiffs rights. Accordingly, Plaintiff is
16   entitled to an award of punitive damages.
17
                                   SECOND CLAIM FOR RELIEF
18
                                       Disability Discrimination
19
                            California's Fair Employment and Housing Act
20                                 Cal. Gov't Code § 12940, et seq.
21           34.      Plaintiff alleges and incorporates by reference the allegations in the
22   preceding paragraphs.
23           35.      It is unlawful under the FERA for an employer to discriminate against a
24   job applicant or employee based on the disability of that person. Cal. Gov't Code§§
25   12926(i), 12940(a).
26           36.      In violation of Plaintiffs rights under the FERA to be free from
27   disability-based discrimination in hiring and employment, Defendants refused to hire
28   PlaintiffDitter because of her disability.
     {00600551.DOC}                                  7
                                              COMPLAINT
 Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.8 Page 8 of 14



 1           37.      As a direct and proximate result of these unlawful acts, Plaintiff has
 2   suffered and continues to suffer lost wages, benefits and other compensation, in an
 3   amount to be proven at trial.
 4           38.      As a further proximate result of these unlawful acts, Plaintiff has
 5   suffered and continues to suffer injuries, including emotional injuries.
 6           39.      Plaintiff is entitled to compensatory damages, lost wages and benefits,
 7   declaratory and injunctive relief, attorneys' fees and costs, and other appropriate
 8   relief as determined by this court.
 9           40.      Defendants' unlawful actions were intentional, willful, malicious,
10   and/or done with reckless disregard to Plaintiffs rights. Accordingly, Plaintiff is
11   entitled to an award of punitive damages.
12
13                                THIRD CLAIM FOR RELIEF
14                                    Failure to Accommodate
                                Americans with Disabilities Act of 1990
15                                    42 U.S.C. § 12101, et seq.
16           41.      Plaintiff alleges and incorporates by reference the allegations in the
17   preceding paragraphs.
18           42.      A potential employer must provide reasonable accommodation to its job
19   applicants with disabilities and may be required to engage in an interactive process
20   with an employee who needs reasonable accommodation. 42 U.S.C. §
21   12112(b)(5)(A); 29 C.F.R. § 1630.2(0)(3).
22           43.      Plaintiff requested reasonable accommodation to address Defendant's
23   alleged concern about "downtime." Defendants refused to entertain any discussion
24   on accommodation with the Plaintiff. Plaintiff tried numerous times, in writing, to
25   propose various possible reasonable accommodations to address any alleged
26   concerns, but Defendants would not respond or engage in any kind of interactive
27   process.
28   Ill
     (00600551.DDC)                                  8
                                              COMPLAINT
     Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.9 Page 9 of 14



 1                44.     In failing to accommodate Plaintiff and in failing to engage in a timely,
 2       good faith, interactive process with Plaintiff to determine effective reasonable
 3       accommodations, Defendants violated the ADA.
 4                45.     As a direct and proximate result of these unlawful acts, Plaintiff has
 5       suffered and continues to suffer in an amount to be proven at trial.
 6                46.     As a further proximate result of these unlawful acts, Plaintiff has
 7       suffered and continues to suffer injuries, including emotional injuries.
 8                4 7.    Plaintiff is entitled to compensatory damages, declaratory and injunctive
 9       relief, attorneys' fees and costs, and other appropriate relief as determined by this
10       court.
11                48.     Defendants' unlawful actions were intentional, willful, malicious,
12       and/or done with reckless disregard to Plaintiff's rights. Accordingly, Plaintiff is
13       entitled to an award of punitive damages.
14
15                                    FOURTH CLAIM FOR RELIEF
                                           Failure to Accommodate
16
                                California's Fair Employment and Housing Act
17                                     Cal. Gov't Code § 12940, et seq.
18                49.     Plaintiff alleges and incorporates by reference the allegations in the
19       preceding paragraphs.
20                50.     It is unlawful under the PEHA for an employer "to fail to make
21       reasonable accommodations for a known physical or mental disability of an applicant
22       or employee." Cal. Gov. Code§ 12940(m); see also 12940(a)(l).
23                51.     The hiring agents of Camp Mountain Chai were well aware of
24       Plaintiff's disability due to her long history as a camper and SIT with CMC. As soon
25       as the Defendants made it clear that they denied Plaintiff employment based on her
26       disability, Plaintiff requested reasonable accommodation. Defendants failed to
27       accommodate Plaintiff or to implement policies, procedures, and practices to ensure
28       effective communication regarding said accommodations.
         {00600551.DOC)                                 9
                                                  COMPLAINT
Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.10 Page 10 of 14



 1            52.     In failing to accommodate Plaintiff, Defendants violated California's
 2   FERA.
 3            53.     As a direct and proximate result of these unlawful acts, Plaintiff has
 4   suffered and continues to suffer in an amount to be proven at trial.
 5            54.     As a further proximate result of these unlawful acts, Plaintiff has
 6   suffered and continues to suffer injuries, including emotional injuries.
 7            55.     Plaintiff is entitled to compensatory damages, declaratory and injunctive
 8   relief, attorneys' fees and costs, and other appropriate relief as determined by this
 9   court.
10            56.     Defendants' unlawful actions were intentional, willful, malicious,
11   and/or done with reckless disregard to Plaintiffs rights. Accordingly, Plaintiff is
12   entitled to an award of punitive damages.
13
14
                                   FIFTH CLAIM FOR RELIEF
                             Failure to Engage in the Interactive Process
15                          California's Fair Employment and Housing Act
16                                 Cal. Gov't Code § 12940, et seq.

17            57.     Plaintiff alleges and incorporates by reference the allegations in the

18   preceding paragraphs.

19            58.     Under the FEHA, it is unlawful for an employer or other entity "to fail

20   to engage in a timely, good faith, interactive process with the employee or

21   applicant ... to determine effective reasonable accommodations, if any, in response

22   for a reasonable accommodation by an employee or applicant ... with a known

23   physical or mental disability or known medical condition." Cal. Gov't Code§

24   12940(a), (n).

25            59.     Defendants were aware of Plaintiffs disability and denied her

26   employment based upon symptoms of her disability. Defendants refused to engage in

27   discussion regarding accommodation and failed to engage in a timely, good faith,

28
     (00600551.DOC}                              10
                                              COMPLAINT
Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.11 Page 11 of 14



 1   interactive process with Plaintiff to determine effective reasonable accommodations
2    as required by FEHA.
 3            60.     As a direct and proximate result of these unlawful acts, Plaintiff has
4    suffered and continues to suffer in an amount to be proven at trial.
 5            61.     As a further proximate result of these unlawful acts, Plaintiff has
 6   suffered and continues to suffer injuries, including emotional injuries.
 7            62.     Plaintiff is entitled to compensatory damages, declaratory and injunctive
 8   relief, attorneys' fees and costs, and other appropriate relief as determined by this
 9   court.
10            63.     Defendants' unlawful actions were intentional, willful, malicious,
11   and/or done with reckless disregard to Plaintiffs rights. Accordingly, Plaintiff is
12   entitled to an award of punitive damages.
13
14                                  SIXTH CAUSE OF ACTION
                                     Unlawful Business Practices
15
                               California's Unfair Business Practices Act
16                              Cal. Bus. & Prof. Code § 17200, et seq.
17            64.     Plaintiff alleges and incorporates by reference the allegations in the
18   preceding paragraphs.
19            65.     Unfair practices prohibited by California's Unfair Business Practices
20   Act include "any unlawful, unfair or fraudulent business act or practice." Cal. Bus.
21   & Prof. Code § 17200.
22            66.     Defendants committed unlawful and unfair business practices, including
23   but not limited to the following: (1) failing to accommodate Plaintiff; (2) failing to
24   engage in a timely, good faith, interactive process to determine effective reasonable
25   accommodations for Plaintiff; (3) retaliating against Plaintiff Ditter for engaging in
26   protected activities; and ( 4) refusing to hire Plaintiff Ditter because of her disability.
27            67.     As a direct and proximate result of these unlawful acts, Plaintiff has
28
     {00600551.DOC}                                 11
                                              COMPLAINT
Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.12 Page 12 of 14



 1   suffered and continue to suffer lost wages, employment benefits, pension benefits
 2   and other compensation, in an amount to be proven at trial.
 3           68.      As a further proximate result of these unlawful acts, Plaintiff has
 4   suffered and continues to suffer injuries, including emotional injuries.
 5           69.      Plaintiff is entitled to restitution, declaratory and injunctive relief,
 6   attorneys' fees and costs, and other appropriate relief as determined by this court.
 7                                    DECLARATORY RELIEF
 8           70.      Plaintiff alleges and incorporates by reference the allegations in the
 9   preceding paragraphs.
10           71.      A present and actual controversy exists between Plaintiff and
11   Defendants concerning their rights and respective duties. Plaintiff contends that
12   Defendants violated her rights under the ADA, Civil Rights Act and the FEHA.
13   Plaintiff is informed and believes, and thereon alleges, that Defendants deny these
14   allegations. Declaratory relief is therefore necessary and appropriate.
15           72.      Plaintiff seeks a judicial declaration of the rights and duties of the
16   respective parties.
17                                      INJUNCTIVE RELIEF
18           73.      Plaintiff alleges and incorporates by reference the allegations in the
19   preceding paragraphs.
20           74.      Plaintiff seeks immediate employment as well as policy and procedural
21   changes with regard to non-discrimination and the provision of reasonable
22   accommodations.
23           75.      No plain adequate, or complete, remedy at law is available to Plaintiff to
24   redress the wrongs addressed herein.
25           76.      If this court does not grant the injunctive relief sought herein, Plaintiff
26   will be irreparably harmed.
27   Ill
28   Ill
     {00600551.DOC}                                  12
                                               COMPLAINT
Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.13 Page 13 of 14



 1                                      RELIEF REQUESTED
 2   WHEREFORE, Plaintiff respectfully requests that this Court:
 3            1.       Grant injunctive relief necessary, including immediate employment and
 4   policy and procedural changes, to bring Defendants into compliance with the ADA,
 5   the FERA, Civil Rights Act and the Unfair Business Practices Act;
 6            2.       Grant such other injunctive relief as may be appropriate;
 7            3.       Order Defendants to pay Plaintiff for the wages, salary, employment
 8   benefits and other compensation denied or lost to Plaintiff by reason of Defendants'
 9   violations of the law, in an amount to be proven at trial;
10            4.       Order Defendants to pay Plaintiff compensatory damages for Plaintiff's
11   emotional pain and suffering, in an amount to be proven at trial;
12            5.       Order Defendants to pay Plaintiff exemplary and punitive damages;
13            6.       Order Defendants to pay Plaintiff reasonable attorneys' fees, reasonable
14   expert witness fees, and other costs of the action;
15            7.       Order Defendants to pay Plaintiff interest on such damages as are
16   appropriate, including pre- and post-judgment interest; and
17            8.       Grant such other and further relief as this court may deem proper and
18   just.
19                                         JlJRYDEMAND
20            Plaintiff demands trial by jury of all claims and causes of action so triable.
21
22   Dated: June 3, 2020                              Respectfully Submitted,
23
24
25
26                                              By:~A};;-
                                                     EYDITTER, Plaintiff
27
28
     (0060055 l.DDC)                             13
                                              COMPLAINT
Case 3:20-cv-01028-DMS-WVG Document 1 Filed 06/04/20 PageID.14 Page 14 of 14



                  Court Name: USDC California Southern
                  Division: 3
                  Receipt Number: CAS121807
                  Cashier ID: cdelgado
                  Transaction Date: 06/04/2020
                  Payer Name: Deborah L Ditter
                  CIVIL FILING FEE
                   For: Deborah L Ditter
                   Case/Party: D-CAS-3-20-CV-001028-001
                   Amount:         $400.00
                  Cf-ECK
                   Check/Money Order Num: 5940
                   Amt Tendered: $400.00
                  Total Due:      1400.00
                  Total Tendered: 400.00
                  Change Amt:      O.00


                  There wi 11 be a fee of $53 .00
                  charged for any returned check.
